Name: Commission Regulation (EU) 2017/1979 of 31 October 2017 amending Annex II to Regulation (EC) No 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption as regard echinoderms harvested outside classified production areas (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural policy;  health;  animal product;  deterioration of the environment; NA;  fisheries
 Date Published: nan

 1.11.2017 EN Official Journal of the European Union L 285/6 COMMISSION REGULATION (EU) 2017/1979 of 31 October 2017 amending Annex II to Regulation (EC) No 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption as regard echinoderms harvested outside classified production areas (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 17(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption. (2) Regulation (EC) No 854/2004 provides that Member States are to ensure that the production and placing on the market of live bivalve molluscs, live echinoderms, live tunicates and live marine gastropods undergo official controls as described in Annex II thereto. Chapter II of that Annex sets out rules concerning the classification of production areas and monitoring of such areas. (3) In Chapter II of Annex II to Regulation (EC) No 854/2004, production areas are classified according to the level of faecal contamination. Filter feeders animals, such as bivalve molluscs, can accumulate micro-organisms representing a risk for public health. This is the reason why the classification of production areas is based on the presence of certain micro-organisms related to faecal contamination. (4) Echinoderms are generally not filter feeding animals; consequently the risk of such animals accumulating microorganisms related to faecal contamination is remote. In addition, no epidemiological information has been reported to link the rules, laid down in Chapter II of Annex II to Regulation (EC) No 854/2004 for the classification of production areas, with risks for public health associated with echinoderms which are not filter feeders. (5) Echinoderms should be consequently excluded from the rules on the classification of production areas set out in Chapter II of Annex II to Regulation (EC) No 854/2004. (6) Chapter III of Annex II to Regulation (EC) No 854/2004 establishes the official controls concerning pectinidae and live marine gastropods not filter feeders harvested outside classified production areas; echinoderms which are not filter feeders should be included in this Chapter. (7) Chapter III of Annex II to Regulation (EC) No 854/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 854/2004, Chapter III is replaced by the following: CHAPTER III: OFFICIAL CONTROLS CONCERNING PECTINIDAE, MARINE GASTROPODS AND ECHINODERMS WHICH ARE NOT FILTER FEEDERS HARVESTED OUTSIDE CLASSIFIED PRODUCTION AREAS Official controls on pectinidae, marine gastropods and echinoderms, which are not filter feeders, harvested outside classified production areas shall be carried out in fish auctions, dispatch centres and processing establishments. Such official controls must verify compliance with the health standards for live bivalve molluscs laid down in Annex III, Section VII, Chapter V, of Regulation (EC) No 853/2004 as well as compliance with other requirements of Annex III, Section VII, Chapter IX, of that Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 206.